Citation Nr: 0825915	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-43 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for low back strain, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

In May 2007, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claim (as reflected in a 
supplemental SOC (SSOC) issued in December 2007) and returned 
this matter to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Under the evaluation criteria in effect prior to 
September 2003, the objective medical evidence does not 
indicate marked or severely limited motion, or severe lumbar 
strain, which would allow for a rating in excess of 20 
percent.  

3.  The evidence does not demonstrate that the veteran 
suffers from severe intervertebral disc syndrome, with either 
recurring attacks or incapacitating episodes, to warrant 
consideration under the applicable criteria.

4.  Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine is not demonstrated or approximated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (before September 23, 2002 and 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been 
fulfilled by information provided to the veteran by 
correspondence dated in November 2002, March 2004 and May 
2007.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim and identified the veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes 
that 38 C.F.R. § 3.159 was recently revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

The Board acknowledges a recent decision from the Court that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38  C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In that decision, the Court stated that for 
an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, the claimant must provide, or ask 
the VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the VA must 
provide at least general notice of that requirement to the 
claimant.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).
While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, during the course of this appeal the 
veteran has been represented at the RO and before the BVA by 
a National Veterans Service Organization (VSO) recognized by 
the VA, specifically the Disabled American Veterans and the 
Board presumes that the veteran's representative has a 
comprehensive knowledge of VA laws and regulations, including 
particularly in this case, those contained in Part 4, the 
Schedule for Rating Disabilities, contained in Title 38 of 
the Code of Federal Regulations.  

In addition, after the veteran and his VSO representative 
were provided copies of the Statement of the Case and 
Supplemental Statement of the Case by the RO, the 
representative submitted an Informal Hearting Presentation in 
which the representative acknowledged receipt of those 
documents and provided additional argument in response, which 
the Board notes contained a list of all evidence considered, 
a summary of adjudicative actions, included all pertinent 
laws and regulation, including the criteria for evaluation of 
the veteran's disability, and an explanation for the decision 
reached.  In the Board's opinion all of this demonstrates 
actual knowledge on the part of the veteran and his 
representative of the information that would have been 
included in the more detailed notice contemplated by the 
Court in the Vazquez-Flores case.  As such, the Board finds 
that the veteran is not prejudiced based on this demonstrated 
actual knowledge.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Law and Regulations

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.     

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Service connection is established for lumbar strain, but the 
veteran appears to have additional lumbar pathology, i.e. 
degenerative disc disease, osteoarthritis and possible 
intervertebral disc syndrome, for which the record is 
ambiguous as to any bona fide relationship of such disorders 
to service.  Furthermore, in Mittleider v. West, 11 Vet. App. 
181, 182 (1998) the Court observed that the VA wrote that " 
'when it is not possible to separate the effects of the 
[service-connected condition and the non-service-connected 
condition], VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.'  
61 Fed. Reg. 52698 (Oct. 6, 1998)."  Id.  Therefore, the 
Board finds that resolving all reasonable doubt in favor of 
the veteran, as the degree of his overall disability cannot 
be apportioned between the service-connected and nonservice-
connected disorders, the Board, for the purpose of this 
adjudication will attribute all lumbar symptomatology to the 
veteran's service-connected disorder.

Service connection for lumbosacral strain was established 
pursuant to a November 1987 rating, and the present appeal 
derives from a claim for increased rating filed in August 
2002.  During the pendency of this appeal, the criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002. See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) ("revised disc 
regulations").  Further, the remaining spinal regulations 
were amended and the diagnostic codes renumbered in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) ("revised 
spinal regulations").  Where the law or regulations governing 
a claim are changed while the claim is pending the version 
most favorable to the claimant applies (from the effective 
date of the change), absent congressional intent to the 
contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).


528
5
Vertebra, fracture of, residuals:

With cord involvement, bedridden, or requiring long 
leg braces
100

Consider special monthly compensation; with lesser 
involvements rate for limited motion, nerve paralysis.

Without cord involvement; abnormal mobility 
requiring neck brace (jury mast)
60

In other cases rate in accordance with definite limited 
motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.
Note: Both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment
38 C.F.R. § 4.71a, Diagnostic Code 5285, prior to September 
26, 2003

528
6
Spine, complete bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type)
10
0

Favorable angle
60
38 C.F.R. § 4.71a, Diagnostic Code 5286, prior to September 
26, 2003

528
9
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5289, prior to September 
26, 2003


5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
(prior to September 23, 2002)

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 23, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.


Formula for Rating Intervetebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 


General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007)

Factual Background

In conjunction with the Board remand of May 2007,the RO was 
instructed to contact the veteran and obtain the names, 
addresses and approximate dates of treatment for all health 
care providers who treated the veteran for a low back 
disorder.  The RO sent a letter to the veteran in May 2007, 
to which there was no response.  The RO also obtained all of 
the veteran's VA outpatient treatment records dated from 
2001.  In this regard, it appears that the veteran did not 
seek VA treatment for his low back disorder after November 
2002.

Outpatient treatment records from August 2002 reflect reports 
of continuous back pain.  Mild tenderness was appreciated in 
the left paraspinal musculature.  He had a positive straight 
leg raise test with radicular symptoms radiating down the 
back of both legs.  Sensation was grossly intact and motor 
function was 5/5.  A September 2002 physical therapy record 
reported range of lumbar motion was: Forward flexion to 40 
degrees with pain in the lumbosacral region, extension was to 
15 degrees, lateral flexion was to 20 degrees bilaterally, 
with increasing pain, rotation was to 40 degrees bilaterally.  
Hip flexion was to 100 degrees.  Strength and motor control 
were not impaired, but pain was noted with resisted hip 
flexion.  Paraspinal muscles were tender to palpation.  
Reflexes were questionably hyperreflexive at L3, S1.  
Straight leg raising was positive bilaterally at 40 degrees.  

In conjunction with a September 2002 Orthopedics/Surgery 
physician's consult, sensation to light touch was intact 
bilaterally and straight leg raising was negative but was 
productive of back pain.  It was remarked that a 
flexion/extension X-ray film revealed no instability.

An October 2002 physical therapy note reported range of 
lumbar motion as: forward flexion to 40 degrees with pain in 
the lumbosacral region, extension was to 15 degrees, lateral 
flexion was to 20 degrees bilaterally, with increasing pain, 
rotation was to 40 degrees bilaterally.  Hip flexion was to 
100 degrees.  Strength and motor control were not impaired, 
but pain was noted with resisted hip flexion.  Paraspinal 
muscles were tender to palpation.  Reflexes were questionably 
hyperreflexive at L3, S1.  Straight leg raising was positive 
bilaterally at 40 degrees.

During a VA examination in November 2002, the veteran 
complained that his back pain had increased in severity to 
where it is now constant with pain radiating into his thighs.  
He reportedly missed work from time to time and particularly 
overtime.  He also claimed that because he was unable to 
exercise, he had gained weight.  On physical examination, 
tenderness was revealed at the midline of the L5 region.  
Flexion was restricted to 45 degrees by muscular spasm and 
pain.  Bilateral bending was to 15 degrees.  He did 
experience pain at extremes of all these motions, but there 
was no sciatic notch tenderness.  Deep tendon reflexes were 
active and equal.  Straight leg raising was mildly positive 
bilaterally.  It was noted that a September 2002 X-ray study 
and an October 2002 MRI (magnetic resonance imaging) of the 
lumbar spine were unremarkable except for some bulging at L4-
L5.  Some minimal degenerative disc disease of the lumbar was 
appreciated throughout the lumbar spine.  The diagnosis was 
degenerative disc disease of the lumbar spine with 
radiculitis.  The examiner offered that range of motion could 
be decrease by up to 30 percent during a flare-up or overuse.  

The veteran was afforded a VA examination in April 2005.  He 
reported fairly constant back pain along with eventual 
radiation down the buttocks into the legs.  His medication 
was only an occasional aspirin as he avoided drugs.  He 
reported occasional numbness in his buttocks but not down his 
legs.  There were no bowel or bladder complaints.  He used a 
heating pad from time to time.  He did not use a cane or back 
brace.  On objective examination, gait was symmetric.  His 
pelves were level.  He had a flat lordosis of less than 5 
degrees.  He could forward flex with discomfort to 45 degrees 
but was pain free to about 30 degrees.  Extension was to 20 
degrees with some change in the pain pattern but no increase.  
The examiner remarked that normal flexion was to 90 degrees 
and normal extension was to 30 degrees.  He could bend to the 
left to 10 degrees with some increased lower back pain at the 
end.  He could bend to the right to 20 degrees with less 
increase in back pain.  He could rotate to 20 degrees 
bilaterally.  Straight leg raising was positive on the left 
at 30 degrees with increased back pain and on the right to 45 
degrees with increased back pain, both on the left side and 
both without radiation.  Lasegue's test was negative 
bilaterally.  Deep tendon reflexes were 2+ at the knees and 
ankles.  Plantar reflexes were downgoing.  Motor strength was 
5/5 bilaterally.  Sensory was intact to prick and light touch 
throughout the lower extremity from L3 to S2.  Assessment was 
osteoarthritis of the lumbar spine, mild, and degenerative 
disc disease of the lumbar spine.  It was noted that past X-
rays and MRI revealed some narrowing of the lower 
intervertebral spaces and a bulging L4-5 disc without contact 
with the thecal sac.  

Analysis

The veteran's claim for a higher evaluation for his low back 
strain was received in August 2002.  For the period prior to 
September 2003, 26, 2003, when the regulations addressing 
back disorders were revised, the clinical data representing 
the veteran's lumbar disorder did not approach a severe level 
of lumbosacral strain; that is, there was no evidence of 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  The veteran consistently exhibited an essentially 
normal gait despite a restriction in range of motion of the 
lumbar spine.  See 38 C.F.R. § 4.71a, note 2, following the 
General Rating Formula for Diseases and Injuries of the 
Spine.  The Board interprets such symptomatology as 
representing no greater disablement than moderate limitation 
of motion or a moderate lumbosacral strain disorder, which is 
consistent with the assigned 20 percent evaluation.  
Accordingly, the preponderance of the evidence is against any 
higher evaluation than 20 percent for the time period through 
September 25, 2003.  

Thereafter, in the April 2005 VA examination report, it was 
noted that the veteran demonstrated forward flexion to about 
45 degrees with discomfort, which also reflects the capacity 
to perform forward flexion beyond 30 degrees.  Moreover, his 
forward flexion was entirely pain free to about 30 degrees 
during the April 2005 examination.  The Board concludes that 
the veteran has demonstrated range of motion consistent with 
the assigned 20 percent evaluation in accordance with the 
Revised General Rating Formula for Injuries of the Spine.  
Under the revised evaluation criteria forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees supports no 
more than a 20 percent evaluation.  

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grittiest v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The preponderance of the evidence is against any higher 
evaluation because forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine is not demonstrated or approximated.

There is no evidence suggesting that the veteran suffered 
from severe intervertebral disc syndrome, with either 
recurring attacks or incapacitating episodes.  The Board also 
notes the regulation revisions effective September 2002, also 
allow for a possible schedular rating based upon alternative 
separate, combined ratings for chronic orthopedic and 
neurological manifestations of intervertebral disc syndrome.  
No muscular atrophy or gait disturbance has been reported in 
any clinical setting.  The September 2002 physician's report 
and April 2005 VA examinations specifically reported normal 
lower extremity strength and sensory responses.  At the 
November 2002 VA examination, sciatic notch tenderness was 
absent and reflexes were active and equal.  Although the 
veteran claimed radiculopathy, no actual nerve root 
compromise was objectively demonstrated on MRI or X-rays.  
The Board, therefore, finds a separate compensable rating for 
a neurologic disability or a combined schedular rating in 
excess of those provided above is not warranted under the 
rating criteria effective after September 2002.  The Board 
finds, moreover, that the veteran's orthopedic disability 
warrants no more than the evaluations for limitation of 
lumbar spine motion for the time periods detailed above and 
that there is no evidence of mild, severe, or incomplete 
sciatic nerve paralysis.  

The Board also notes that the veteran's representative in the 
context of a Statement of Accredited Representative from June 
2006 has advanced that a separate evaluation should be 
assigned for the veteran's degenerative spine changes.  
However, insofar as the evaluation of such a disorder would 
be based on range of motion and duplicative or overlapping 
with the evaluation of symptomatology already considered vis-
à-vis the evaluation for low back strain, a separate 
evaluation would constitute pyramiding prohibited by 38 
C.F.R. § 4.25.  

The Board had considered all the rating criteria possibly 
applicable in this case.  However, as there is no ankylosis 
of the lumbar spine, and no evidence of intervertebral disc 
syndrome, those diagnostic codes are factually inapplicable 
in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
The Board has considered staged ratings, under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (2001) (the benefit of the doubt 
rule applies only when the positive and negative evidence 
renders a decision "too close to call").   

There is no competent evidence of record which indicates that 
the veteran's lumbar strain has caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for low back strain is 
denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


